This matter having been brought to the Court on plaintiffs’ motion for emergent relief concerning the writ of election issued by the Governor on June 4, 2013; and it appearing that the order entered by the Superior Court, Appellate Division on June 13, 2013, which rejected plaintiffs’ challenge to the writ of election, was a final disposition of plaintiffs’ appeal in the Appellate Division; and plaintiffs having therefore filed, as they must, a notice of petition for certification; and plaintiffs having relied on their emergent motion papers in support of the petition; and the Court having considered all papers filed with this Court and in the Appellate Division by the parties and amici curiae; it is hereby
ORDERED that the petition for certification is denied, which disposes of the matter before this Court and renders plaintiffs’ motion for emergent relief moot.